—Appeal from a judgment of the County Court of Fulton County (Mazzone, J.), rendered August 24, 1989, convicting defendant upon her plea of guilty of two counts of the crime of criminal possession of a forged instrument in the second degree.
In arguing that the consecutive prison terms she received of 1 ½ to 4½ years were harsh and excessive, defendant claims that the waiver of her right to appeal was invalid because it was not knowingly and voluntarily made. The record, however, establishes that the waiver was part of a negotiated plea and that defendant fully understood the consequences of the waiver (see, People v Seaberg, 74 NY2d 1; People v Brown, 160 AD2d 1039). Even were we to address this issue, it would be rejected. The terms of imprisonment were well within the statutory limits, the sentence was imposed in accordance with the plea-bargain agreement, and the plea was entered in full satisfaction of a 27-count indictment and a three-count indictment. Under the circumstances, County Court did not abuse its discretion in sentencing defendant (see, People v Dean, 155 AD2d 774, lv denied 75 NY2d 812; People v McManus, 124 AD2d 305). Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur. Ordered that the judgment is affirmed.